Citation Nr: 1103374	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  09-15 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a May 
11, 1973, rating decision which denied a claim of service 
connection for arthritis of the right knee.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for residuals 
of right knee trauma with degenerative arthritis.  

3.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from April 1954 to April 1956.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Paul, Minnesota.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed May 1973 rating decision, the RO denied 
service connection for arthritis of the right knee.

2.  The RO's May 1973 decision was not based on CUE as it 
represented a reasonable application of the known facts to the 
law then in existence; the factual evidence and competent medical 
opinion of record did not show that the Veteran was entitled to 
service connection for arthritis of the right knee.  

3.  In an unappealed decision, dated in August 1988, the RO 
denied the Veteran's claim for service connection for a right 
knee condition.

4.  The evidence received since the RO's August 1988 decision 
denying the Veteran's claim for service connection for a right 
knee condition, was not previously of record, and does not relate 
to an unestablished fact necessary to substantiate this claim.  


5.  The Veteran does not have a left knee disability that was 
caused by his service; service-connection is not currently in 
effect for any disabilities.  


CONCLUSIONS OF LAW

1.  The RO's May 1973 rating decision, which denied service 
connection for arthritis of the right knee, was not clearly and 
unmistakably erroneous; that unappealed rating action is final.  
38 U.S.C.A. §§ 5107, 7105; 38 C.F.R. §§ 3.104, 3.105(a) (2010).  

2.  New and material evidence has not been received since the 
RO's August 1988 decision denying the Veteran's claim for service 
connection for a right knee condition; the claim for residuals of 
right knee trauma with degenerative arthritis is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010). 

3.  A left knee disability is not related to the Veteran's 
service, or a service-connected disability.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Clear and Unmistakable Error

In a rating decision, dated May 11, 1973, the RO denied the 
Veteran's claim for service connection for arthritis of the right 
knee.  Although a cover letter is not of record, it is clear that 
the Veteran received this decision, as evidenced by his notice of 
disagreement, received in June 1973.  In February 1974, a 
statement of the case was issued.  However, a timely appeal was 
not received, and the RO's May 1973 decision became final.  See 
38 U.S.C.A. § 7105(c) (West 2002).  

The Veteran contends that the RO committed CUE when it denied his 
claim of service connection for arthritis of the right knee in 
the May 1973 rating decision.  The Veteran's representative has 
argued that in VA reports, dated in 1973, "The VA medical 
facility relates this condition to the injury the veteran 
suffered in 1955 while on active military service," and that at 
the time of the RO's May 1973 decision, there was therefore "a 
medical link to the injury in service."  See Veteran's 
representative's statement (CUE claim), dated in July 2008.  

The United States Court of Appeals for Veterans Claims ("Court") 
has consistently stressed the rigorous nature of the concept of 
CUE.  "Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to the 
correct and relevant facts: it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  
Clear and unmistakable errors "are errors that are undebatable, 
so that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313-4.  "It must 
always be remembered that CUE is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

The Court has propounded a three-prong test to determine whether 
clear and unmistakable error is present in a prior determination: 
(1) [E]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) or 
the statutory or regulatory provisions extant at that time were 
incorrectly applied; (2) the error must be "undebatable" and of 
the sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made"; and (3) a 
determination that there was CUE must be based on the record and 
law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  

A determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question and not on subsequent determinations of record.  Damrel, 
6 Vet. App. at 245.  To establish a valid claim of CUE, the 
claimant must demonstrate that either the correct facts, as they 
were known at the time, were not before the adjudicator, or that 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  Daniels v. Gober, 10 Vet. App. 474 (1997).  

A mere difference of opinion in the outcome of the adjudication 
or a disagreement as to how facts were weighed and evaluated does 
not provide a basis upon which to find that VA committed 
administrative error during the adjudication process.  Luallen v. 
Brown, 8 Vet. App. 92, 96 (1995).  The alleged error must be of 
fact or of law and, when called to the attention of later 
reviewers, compels the conclusion to which reasonable minds could 
not differ that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be CUE.  
Allegations that previous adjudications had improperly weighed 
and evaluated the evidence also can never rise to the stringent 
definition of CUE.  Fugo, 6 Vet. App. at 43-44.  

The Board notes that the relevant laws pertaining to service 
connection in effect at the time of the May 1973 rating decision 
that originally denied a claim of entitlement to service 
connection for arthritis of the right knee are essentially 
unchanged from the current versions.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309 (listed in Part II, supra).  

The evidence of record at the time of the May 1973 rating 
decision consisted of the Veteran's service medical records, and 
post-service private treatment records, dated between 1958 and 
1973.  The Veteran's service medical records showed that in 
February 1955, he was treated for a right knee contusion with an 
ace bandage.  In December 1955, he was treated for a complaint of 
an inability to straighten his right knee following a football 
injury.  He was hospitalized for ten days.  Early impressions 
included internal derangement of the right knee.  A December 11, 
1955 report showed that he complained of an inability to 
straighten his right leg, but noted that on examination, "He 
probably can do this," and that the right knee had good medial 
and lateral stability, with no meniscus click.  An X-ray was 
negative.  The final diagnosis was strain of the left knee (the 
Board notes that the December 1955 service treatment reports 
contained several references to the left knee; as all other 
references in the service treatment reports for this treatment 
refer to the right knee, and indicate that it was the right knee 
that was symptomatic, these appear to have been in error, and 
should have referenced the Veteran's right knee).  He was given 
physical therapy and a December 20, 1955 report noted that he was 
"much improved," and that he was ready for discharge.  A 
February 1956 report showed complaints of an intermittently 
painful right knee, and that he had been given a "3L" profile.  
The Veteran's separation examination report, dated in March 1956, 
showed that his lower extremities were clinically evaluated as 
normal; there was no notation of a right knee disorder.  

As for the post-service medical evidence, VA reports, dated 
between 1958 and 1973, showed that the Veteran was hospitalized 
for psychiatric symptoms and alcohol addiction in 1971, and again 
between February and March of 1973, with diagnoses in 1973 that 
included right knee arthritis.  The reports note a reported past 
history of right knee trauma in 1955, with current complaints of 
right knee aches.

A May 1973 statement from the Veteran's brother showed that he 
stated that the Veteran had been treated for right knee symptoms 
during service, and that after separation from service he had 
right knee pain, and walked with a limp at times. 

The Board finds that there was no CUE in the May 11, 1973, rating 
decision, which denied the Veteran's claim of service connection 
for arthritis of the right knee.  At the time of the RO's rating 
decision, the medical evidence showed treatment for right knee 
symptoms during service, with a negative X-ray, and that a right 
knee disorder was not noted in the Veteran's March 1956 
separation examination report.  The earliest post-service medical 
evidence of a right knee disorder was a 1973 diagnosis of right 
knee arthritis; this diagnosis came about 17 years after 
separation from service.  There was no competent evidence 
associating the Veteran's right knee arthritis with his service, 
nor was right knee arthritis shown to have been manifested to a 
compensable degree within one year of separation from service.  
See 38 C.F.R. § 3.303, 3.307, 3.309.  

Given this evidence, the Board finds that the RO applied the 
correct statutory and regulatory provisions to the correct and 
relevant facts.  There is no basis to find that it was 
unreasonable for the RO to have denied the claim based on the 
evidence of record as of May 1973.  Based on the foregoing, there 
is no evidence of an "undebatable" error, which, had it not been 
made, would have manifestly changed the outcome at the time it 
was made.  Id.  Rather, a review of the evidence, and the 
applicable statutory and regulatory provisions, clearly 
demonstrates that there was no failure by that RO to apply the 
correct statutory and regulatory provisions to the correct and 
relevant facts.  The appellant's claim that the May 1973 rating 
decision was clearly and unmistakably erroneous must therefore be 
denied.  38 C.F.R. § 3.105(a).  

In reaching this decision, the Board has considered the Veteran's 
representative's argument that "The VA medical facility relates 
this condition to the injury the veteran suffered in 1955 while 
on active military service."  However, the 1973 VA reports 
merely noted a history of right knee trauma in 1955, they did not 
contain any competent evidence associating a current right knee 
disorder with the Veteran's service.  In summary, the Veteran has 
not identified any specific finding or conclusion in the May 1973 
rating decision which was undebatably erroneous.  The arguments 
put forth are essentially a mere difference of opinion in the 
outcome of the adjudication or a disagreement as to how facts 
were weighed and evaluated.  This does not provide a basis upon 
which to find that VA committed administrative error during the 
adjudication process.  Luallen; Fugo.  The record does not reveal 
any kind of error of fact or law in the May 1973 rating decision 
that, when called to the attention of later reviewers, compels 
the conclusion to which reasonable minds could not differ that 
the result would have been manifestly different but for the 
error.  Thus, the criteria for a finding of CUE have not been met 
and the Veteran's motion to revise or reverse the May 1973 rating 
decision must be denied.  


II.  New and Material - Service Connection - Right Knee Arthritis

The Veteran asserts that new and material evidence has been 
presented to reopen a claim of entitlement to service connection 
for a right knee trauma with degenerative arthritis.  

In May 1973, the RO denied the Veteran's claim for service 
connection for arthritis of the right knee.  There was no appeal, 
and the RO's decision became final.  See 38 U.S.C.A. § 7105(c).  
As noted in Part I, the Board has determined that this decision 
was not based on CUE.  The RO subsequently denied claims for 
service connection for a right knee disability in rating 
decisions dated in September 1973, and August 1988.  In each 
case, there was no appeal, and the RO's decision became final.  
Id.  

In 2007, the Veteran filed to reopen the claim, and in September 
2008, the RO determined that new and material evidence had not 
been received to reopen the claim.  The Veteran has appealed.  

For claims filed on and after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

The most recent and final denial of this claim was in August 
1988.  Therefore, the Board must determine if new and material 
evidence has been submitted since that time.  See 38 U.S.C.A. § 
5108.  When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due to 
disease or injury which was incurred in or aggravated by service.  
38 C.F.R. § 3.303(d).  Service connection may also be granted for 
arthritis, when manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  

The evidence of record at the time of the RO's August 1988 rating 
decision included the Veteran's service treatment reports, and 
post-service medical evidence, dated between 1958 and 1988.  The 
relevant service treatment reports, and post-service medical 
evidence, dated between 1958 and 1973, were summarized in Part I, 
and this discussion in incorporated herein.  In addition, the 
post-service medical evidence included private treatment reports, 
dated in 1957 (during service), and between 1986 and 1987, and VA 
examination reports, dated in May and August of 1988.  Briefly 
summarized, this evidence showed that during service the Veteran 
was hospitalized for ten days in December 1955, with a negative 
X-ray, and a final diagnosis of "strain."  The private 
treatment reports dated in 1957 showed treatment for unrelated 
disorders following a motor vehicle accident, and did not contain 
any relevant findings or diagnoses.  The earliest post-service 
medical evidence of a right knee disorder was dated in 1973.  
Private treatment reports, dated in 1986, showed complaints that 
included knee pain, that he was obese, and that it was 
recommended that he, in part, lose weight to address his 
complaints of joint discomfort.  VA examination reports, dated in 
May and August of 1988, showed that the Veteran complained of 
right knee pain, and that it "gives out."  A May 1988 X-ray 
noted "a mild degree of narrowing of the joint space along the 
medial aspect, suggesting early osteoarthritis."  The August 
1988 report contained diagnoses that included history of right 
knee trauma, and degenerative arthritis of the knees.  

At the time of the RO's August 1988 decision, a right knee 
disability was first shown about 17 years after separation from 
service, and there was no competent evidence linking a right knee 
disability to the Veteran's service.  The RO therefore determined 
that the preponderance of the evidence was against the claim.

The medical evidence received since the RO's August 1988 decision 
consists of VA reports, dated in 2008.  This evidence shows that 
the Veteran complained of bilateral knee pain, and that he was 
noted to have right knee degenerative osteoarthritis.  

This evidence, that was not of record at the time of the August 
1988 RO decision, is not cumulative; thus it is "new" within the 
meaning of 38 C.F.R. § 3.156.  However, the Board finds that this 
evidence is not material.  None of this evidence includes 
competent evidence to show that the Veteran has a right knee 
disability that was caused or aggravated by his service, or that 
right knee arthritis was manifested to a compensable degree 
within one year of separation from service.  The claim is 
therefore not reopened.  

The only other pertinent evidence received since the August 1988 
denial of the claim consists of written testimony from the 
Veteran.  Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions 
on medical causation do not constitute material evidence to 
reopen a previously denied claim); Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("[l]ay assertions of medical causation . . . 
cannot suffice to reopen a claim under 38 U.S.C.A. 5108.").  

Because the appellant has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  


III.  Service Connection

The Veteran asserts that he is entitled to service connection for 
a left knee disability on a secondary basis.  See Veteran's 
claim, received in June 2008.     

As an initial matter, despite some apparently mistaken references 
to the Veteran's left knee in his service treatment reports 
(discussed in Part I, supra), the service treatment reports do 
not show treatment for, or a diagnosis of, a left knee disorder 
during service.  Furthermore, there is no competent evidence to 
show that the Veteran has a left knee disability that is related 
to his service, or that left knee arthritis was manifested to a 
compensable degree within one year of separation from service.  
Accordingly, there is no basis to find that the Veteran's left 
knee disability is related to his service.  See 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Szemraj v. Principi, 357 F.3d 1370, 1371 
(Fed. Cir. 2004) (when determining service connection, all 
theories of entitlement, direct and secondary, must be 
considered).  

Service connection may be granted, on a secondary basis, for a 
disability, which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2010).  Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by medical 
evidence created before the onset of aggravation or by the 
earliest medical evidence created at any time between the onset 
of aggravation and the receipt of medical evidence establishing 
the current level of severity of the nonservice-connected disease 
or injury.  The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as well 
as any increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(b).

The Veteran essentially argues that he has a left knee disability 
that is secondary to what "should be" a service-connected right 
knee disability.  In Part II, the Board determined that service 
connection is not warranted for a right knee disability.  Service 
connection is not currently in effect for any disabilities.  In 
summary, there is no predicate service-connected disability upon 
which a grant of secondary service connection may be based.  
Therefore, the secondary service connection claim for a left knee 
disability fails as a matter of law.  38 C.F.R. § 3.310(a); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The Board has considered the Veteran's written testimony.  
However, the Veteran does not have the requisite skill, 
knowledge, or training, to be competent to provide a diagnosis of 
the claimed disability, or to state whether this condition was 
caused or aggravated by another disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In any event, as the claim 
has been denied as a matter of law, his testimony is insufficient 
to warrant a grant of the claim.  


IV.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

With regard to the claim that the RO's May 1973 decision, denying 
service connection for arthritis of the right knee, was CUE, the 
VCAA and its implementing regulations, codified in part at 38 
C.F.R. § 3.159, are not applicable to CUE claims.  See Simmons v. 
Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 15 
Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165 
(2001); VAOPGCPREC 12- 2001 at para. 7 (July 6, 2001) (VA does 
not have "a duty to develop" in CUE claims because "there is 
nothing further that could be developed").  

With regard to the other claims, the notification obligation was 
accomplished by way of a letter from the RO to the Veteran dated 
in July 2008.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).   

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  It appears that 
all known and available service treatment reports, and post-
service records relevant to the issues on appeal have been 
obtained and are associated with the Veteran's claims file.  The 
RO has obtained the Veteran's VA and non-VA medical records.  To 
the extent that it appears that the Veteran began receiving 
benefits from the Social Security Administration (SSA) in July 
2000, and no SSA records are associated with the claims files, 
neither the Veteran nor his representative has alleged that SSA 
records are relevant to any of the claims being adjudicated 
herein.  This decision came about 44 years after separation from 
service, and there is no indication in the record that the 
Veteran is receiving SSA benefits as a result of a knee 
disability that was related to his service by competent evidence, 
such that these records would be relevant in adjudicating any of 
his claims.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) 
(finding that SSA records are not relevant when a SSA decision is 
on a completely unrelated medical condition and the Veteran makes 
no allegations that the records may otherwise be relevant to the 
claim for which the Veteran seeks VA benefits).  With regard to 
the new and material claim for service connection for right knee 
trauma with degenerative arthritis, as the Board has determined 
that new and material evidence has not been presented, a remand 
for an examination and/or an etiological opinion is not required 
to decide the claim.  See 38 U.S.C.A. § 5103A(f) (West 2002); 
Paralyzed Veterans of America v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide 
a medical examination or medical opinion until a claim is 
reopened).  With regard to the claim for secondary service 
connection for a left knee disability, the Veteran has not been 
afforded an examination, and an etiological opinion has not been 
obtained.  However, an examination and opinion are not required, 
as this claim has been denied as a matter of law.  See 38 C.F.R. 
§ 3.159(d) (2010); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. 
Cir. 2002).  The Board concludes, therefore, that decisions on 
the merits at this time do not violate the VCAA, nor prejudice 
the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).   

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).


ORDER

The appeal is denied. 


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


